869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James A. LOY, Plaintiff-Appellant,v.TENNESSEE VALLEY AUTHORITY, Defendant-Appellee.
No. 88-5237.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1989.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
James Loy, a former TVA employee, brought an action against TVA under the Rehabilitation Act of 1973, as amended, 29 U.S.C. Sec. 794, alleging wrongful termination of his employment.  Although represented by counsel, Mr. Loy did not bring the matter "to the attention of [TVA's] Equal Employment Opportunity Counselor ... within 30 calendar days of [the] effective date" of his termination.  See 29 C.F.R. Sec. 1613.214(a)(1)(i).  On appeal of a summary judgment entered by the district court (James H. Jarvis, J.) in favor of the defendants, Mr. Loy argues that Sec. 1623.214 is not applicable to claims arising under the Rehabilitation Act;  that a letter sent to TVA's general counsel within the 30-day period was sufficient to comply with the regulations in any event;  that TVA is estopped from raising the issue of timeliness by its acceptance of Loy's complaint for investigation;  and that the doctrine of equitable tolling should be applied to bar enforcement of the 30-day requirement if it exists.


2
After careful review of the record, we believe that the district court resolved these issues correctly.  The judgment is AFFIRMED on the basis of the reasoning set forth in the district court's opinion.